UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number(516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at October 7, 2011 - 151,791,304 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS (unaudited) 3 CONSOLIDATED CONDENSED BALANCE SHEETS as of August 31, 2011 and May 31, 2011(audited) 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS for the Three Months Ended August 31, 2011 and August 31, 2010 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Three Months Ended August 31, 2011 and August 31, 2010 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4 - CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION ITEM 6 – EXHIBITS 22 Page 2 ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS August 31, 2011 May 31, 2011 ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of$1,317,125 at August 31, 2011, and$1,296,947 at May 31, 2011 Inventories, net Financing receivables, net Deferred commission expense Deferred related party consulting expense - current portion Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,635,356 at August 31, 2011, and $1,633,290 at May 31, 2011 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $588,876 at August 31, 2011, and $464,402 at May 31, 2011 - FINANCING RECEIVABLES, net DEFERRED RELATED PARTY CONSULTING EXPENSE OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Total current liabilities LONG-TERM LIABILITIES Deferred revenue Accrued rent expense - Deferred gain on sale-leaseback of building - Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; 299,024 issued and outstanding at August 31, 2011 and May 31, 2011 Common stock, $.001 par value; 250,000,000 shares authorized; 117,253,704 shares at August 31, 2011 and 117,078,704 at May 31, 2011issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended August 31, Revenues Equipment sales $ $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (expenses) Interest and financing costs ) ) Interest and other income, net Amortization of deferred gain on sale-leaseback of building Total other income, net Loss before income taxes ) ) Income tax expense, net ) ) Net loss ) ) Preferred stock dividends ) ) Net loss applicable to common stockholders $ ) $ ) Loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated condensed financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended August 31, Cash flows from operating activities Netloss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization of property and equipment Amortization of deferred gain on sale-leaseback of building ) ) Provision for doubtful accounts Amortization of deferred distributor costs Share-based compensation Amortization of deferred consulting expense - Changes in operating assets and liabilities: Accounts and other receivables ) ) Inventories, net ) Finance receivables - Deferred commission expense ) ) Other current assets ) ) Other assets ) ) Accounts payable ) Accrued commissions Accrued expenses and otherliabilities Sales tax payable Deferred revenue Accrued rent expense ) 57 Accrued professional fees ) Trade payable due to related party ) - Other long-term liabilities - Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment ) ) Purchases of short-term investments ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from preferred stock - Net cash provided by financing activities - NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Inventories transferred to property and equipment, attributable to operating leases, net $ $ Conversion of notes payable to preferred stock $ - $ Accrued preferred stock dividends $ ) $ ) The accompanying notes are an integral part of these consolidated condensed financial statements. Page 5 Vasomedical, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (unaudited) NOTE A - ORGANIZATION AND PLAN OF OPERATIONS Vasomedical, Inc. was incorporated in Delaware in July 1987. Unless the context requires otherwise, all references to “we”, “our”, “us”, “Company”, “registrant”, “Vasomedical” or “management” refer to Vasomedical, Inc. and its subsidiaries (See Note P). Since 1995, we have been primarily engaged in designing, manufacturing, marketing and supporting EECP® enhanced external counterpulsation systems based on our unique proprietary technology currently indicated for use in cases of stable or unstable angina (i.e., chest pain), congestive heart failure (“CHF”), acute myocardial infarction (i.e., heart attack, (MI)) and cardiogenic shock.In April 2010, the Company, through a wholly-owned subsidiary Vaso Diagnostics d/b/a VasoHealthcare, organized a group of medical device sales professionals in anticipation of entering into the sales and representation business for other equipment manufacturers.On May 19, 2010, VasoHealthcare signed a sales representative agreement with GE Healthcare (the “GEHC Agreement”), the healthcare business unit of General Electric Company (NYSE: GE), for the sale of select GE Healthcare Diagnostic Imaging products.Under the GEHC Agreement, VasoHealthcare has been appointed the exclusive representative for these products to specific market segments in the 48 contiguous states of the United States and the District of Columbia.The GEHC Agreement has an initial term of three years commencing July 1, 2010, subject to extension and also subject to earlier termination under certain circumstances.We now report VasoHealthcare activities under our Sales Representation reportable segment and EECP® and other medical device operations under our Equipment reportable segment (See Note D). NOTE B - BASIS OF PRESENTATION AND CRITICAL ACCOUNTING POLICIES Basis of Presentation and Use of Estimates The accompanying consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and pursuant to the accounting and disclosure rules and regulations of the Securities and Exchange Commission (the "SEC"). Certain information and disclosures normally included in the consolidated condensed financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such rules and regulations. Accordingly, these consolidated condensed financial statements should be read in connection with the audited consolidated financial statements and related notes thereto included in the Company's Annual Report on Form 10-K for the year ended May 31, 2011, as filed with the SEC. These consolidated condensed financial statements include the accounts of the companies over which we exercise control. In the opinion of management, the accompanying consolidated condensed financial statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of interim results for the Company. The results of operations for any interim period are not necessarily indicative of results to be expected for any other interim period or the full year. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated condensed financial statements, the disclosure of contingent assets and liabilities in the consolidated condensed financial statements and the accompanying notes, and the reported amounts of revenues, expenses and cash flows during the periods presented. Actual amounts and results could differ from those estimates. The estimates and assumptions the Company makes are based on historical factors, current circumstances and the experience and judgment of the Company's management. The Company evaluates its estimates and assumptions on an ongoing basis. Significant Accounting Policies Note B of the Notes to Consolidated Financial Statements, included in the Annual Report on Form 10-K for the year ended May 31, 2011, includes a summary of the significant accounting policies used in the preparation of the consolidated condensed financial statements. Page 6 Vasomedical, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (unaudited) Reclassifications Certain reclassifications have been made to prior period amounts to conform with the current period presentation. NOTE C - LIQUIDITY During the last several years, the Company has incurred operating losses. We have sought to achieve profitability by launching the VasoHealthcare business, and by expanding our U.S. market product portfolio to include ambulatory monitoring devices (the BIOX series ECG Holter recorders, ambulatory blood pressure monitors and analysis software) and patient management devices (the EZ ECG and EZ O2 products). In fiscal 2011, the Company issued Series E convertible preferred stock (see Note N) to finance the initial operation of its Sales Representation segment and ultimately generated in excess of $4.1 million in operating cash flow by fiscal year end.While we expect to continue to generate significant operating cash flows in fiscal 2012, the progressive nature of the GEHC Agreement can cause related cash inflows to vary widely during the fiscal year. In addition, under the terms of our agreement with GEHC, we are entitled to commissions on certain undelivered sales orders received by GEHC prior to our agreement and transferred to us from GEHC as of September 30, 2010. These transferred orders, though subject to various risks including potential cancellation and changes in credit worthiness and availability, as well as the Company's continued compliance under the GEHC Agreement, generated commission revenue of $2.8 million from October 2010 to August 2011, and $0.5 million for the three months ended August 31, 2011, and are expected to generate additional commission revenues estimated to range from $1.9 million to $2.3 million over approximately one or more years. Based on our current operations through August 31, 2011, we believe internally generated funds from our Equipment and Sales Representation segments will be sufficient for the Company to continue operations through at least September 1, 2012. NOTE D – SEGMENT REPORTING AND CONCENTRATIONS The Company views its business in two segments – the Equipment segment and the Sales Representation segment.The Equipment segment is engaged in designing, manufacturing, marketing and supporting EECP® enhanced external counterpulsation systems both domestically and internationally, as well as the marketing of other medical devices.The Sales Representation segment operates through the VasoHealthcare subsidiary and is engaged solely in the execution of the Company’s responsibilities under our agreement with GEHC.The Company evaluates segment performance based on operating income.Administrative functions such as finance, human resources, and information technology are centralized and related expenses allocated to each segment.There are no intersegment revenues.Summary financial information for the segments is set forth below: Page 7 Vasomedical, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (unaudited) As of or for the three months ended August 31, 2011 Equipment Segment Sales Representation Segment Corporate Consolidated Revenues from external customers $ $ $
